Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE NORTHERN DISTRICT OF FLORIDA

CHARLES SALIS,
Plaintiff,
vs. CASE NO: 18-cv-00147-MCR~-GRJ

NORTH OKALOOSA FIRE DISTRICT,
Defendant.

 

The deposition of JASON NOBLES, taken by the
attorney for the defendant, commencing at approximately
11:40 a.m., on the llth day of April 2019, at 348 Miracle
Strip Parkway, Suite 11, Fort Walton Beach, Florida, before
Dana L. Jeffries, Registered Professional Reporter and

Notary Public in and for the State of Florida at large.

 

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF

Document 48-3 Filed 05/15/19 Page 2 of 13

 

 

 

1 APPEARANCES
2 FOR THE PLAINTIFF:
CINDY MYERS, ESQUIRE
3 Marie A. Mattox, P.A.
310 East Bradford Road
4 Tallahassee, FL 32303
5 FOR THE DEFENDANT:
REYNALDO VELAZQUEZ, ESQUIRE
6 Ford Harrison, LLP
One SE Third Avenue
7 Suite 2130
Miami, FL 33131
8
ALSO PRESENT: Brian Howe
9
10
INDEX OF WITNESS
11 PAGE NO.
JASON NOBLES
12
Direct Examination by Mr. Velazquez 3
13 Cross-Examination by Ms. Myers 8
Certificate of Oath 10
14 Certificate of Reporter 11
15
INDEX OF EXHIBITS
16
PLAINTIFE'S NUMBER
17
None
18
DEFENDANT'S NUMBER
19
1 Call History Record 4
20
21
22
23
24
25

 

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 3 of 13

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

WHEREUPON,
JASON NOBLES
was called as a witness and, after having been first duly
sworn, testified as follows:
DIRECT EXAMINATION

BY MR. VELAZQUEZ:

Q Good morning, Mr. Nobles. Can you please
state and spell your name for the record?

A First name is going to be Jason, J-A-S-O-N,
Nobles, N-O~B-L-E-S.

Q Okay. And where are you currently employed,
Officer Nobles?

A With Okaloosa County Sheriff's Office, and my
district is one, which is the Crestview area. I'm patrol.

Q Okay. And how long have you been employed as
a deputy sheriff at the Okaloosa County Sheriff's Office?

A Just a little bit over five years.

Q And actually I made that assumption. What is
your position with Okaloosa County?

A I'm a deputy sheriff is what I'm here with
Okaloosa County Sheriff's Office.

Q Let me restate that because I asked the
question incorrectly. What is the position with the
Okaloosa County Sheriff's Office?

A Deputy sheriff, patrol division.

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 4 of 13

10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q And were you subpoenaed today to testify in
this proceeding?

A Yes, sir.

MR. VALEZQUEZ: Let me show you what we'll
mark as Defense Exhibit 1 of Deputy Nobles'
deposition.

(The document was marked for identification
as Defendant's Exhibit 1.)

BY MR. VELAZQUEZ:

Q Officer Nobles, let me show you what we've
marked as Defense Exhibit 1, please. Take a look at that
and let me know when you're ready to answer questions, sir.

A Okay.

Q You can keep it. Hold onto it, I should say.
Have you seen the document that's marked Defense Exhibit 1
prior to today?

A Yes, sir.

Q And can you please explain for the record
what Defense Exhibit 1 is?

A It's our call history order or CAD report, as
I would say. It basically notates what the reason was for
the call, who was involved in the call, what notes we added
to the call and the disposition of the call, so if there's
a report taken, no report taken or a citation issued or

not.

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 5 of 13

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

5
Q Were you one of the officers that handled the
call reflected in Defense Exhibit 1?
A Yes, sir. I was in FTO training with my FTO

officer Deputy Schwall, and I was in fourth phase with him
at that time, so the final phase of training.

Q Can you tell me what you observed on the
morning of March 13, 2017 in relation to the call that's
reflected in Defense Exhibit 1?

A Yes, Sir. We were traveling southbound on
85, on Highway 85 in Crestview. We were approaching the
intersection of John King when we observed a Mustang, Ford
Mustang. I don't recall the color, but it had red lights
activated and it was driving very quickly and changing
lanes without, you know, very much -~ I think it was -- if
you don't mind me.

Q Sure.

A Improper passing and moving vehicles out of
the way because it had its lights activated. We spoke to
our dispatch to see if there's any calls holding ~- or
south of our location that would need fire or EMS, and they
advised us there wasn't. We continued to follow the
vehicle and watch it. When it got towards -- it got
towards the intersection of 85 and Rattlesnake Bluff, it
turned off its lights and pulled over onto Rattlesnake

Bluff and we got out of the vehicle.

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 6 of 13

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q What was the name of the person that was
driving the vehicle that is reflected in the Defense
Exhibit 1?

A It was Charles Salis.

Q And did you engage Mr. Salis once he was
pulled over and he was stopped?

A We got out and made contact with him to
figure out what was going on.

Q Okay.

A He advised he was a volunteer firefighter, I

think with the North Okaloosa Fire District, if I remember
correctly, and we asked him why he was running lights. I
don't recall if he was running sirens or anything, but I do
remember he had his red lights activated and he told us he
had gotten a call on an app on his phone for an area off of
Rattlesnake Bluff, for an address off of Rattlesnake Bluff,
if I recall correctly.

Q You recalled from dispatch there was no call
in that area, correct, sir?

A Yes, sir.

Q And what transpired after you engaged Mr.
Salis and addressed why it was he was running lights?

A We -- we discussed why he was running lights,
and he said, you know, he got it from the app. When we

looked at the app, if I recall the notes, it said the last

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 7 of 13

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

call was on the llth at 1937 hours.

QO Okay.

A So then we go that's multiple days past, why

are you driving in such a careless manner, and he couldn't

give us an answer.

OQ And was Mr. Salis cited for the manner in

which he was driving or running lights?

A He was given a written warning for careless

driving due to his lights being activated and him running

people off the road -- not running people off the road or

moving people off the roads due to his lights being

activated and improper passing and issued by Deputy

Schwall.

Q Okay. And, again, you physically observed

Mr. Salis run his vehicle with his lights on?

A Yes, sir. Both me and Deputy Schwall

observed him. We were in the same vehicle.

Q And you physically observed the manner in

which he was driving?

A Yes, sir.

Q Which is the manner which you just described

right now, correct?

A Yes, ma'am -- yes, sir.

MR. VELAZQUEZ: I don't have anything

further.

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 8 of 13

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

BY MS.

MS. MYERS: I have one question.
THE WITNESS: Uh-huh (affirmative).

CROSS~EXAMINATION

MYERS:
Q Deputy, what is the date this happened?
A It was the 13th of March.
Q Of?
A Of 2017.
Q Okay. That's it.

MR. VELAZQUEZ: Deputy, I'm sure this isn't

your first rodeo. You can read or waive, just
us know.

THE WITNESS: Is there anything else you
need from me?

MS. MYERS: That's it.

THE WITNESS: I appreciate it.

MR. VELAZQUEZ: Would you -- do you want
read the transcript if it's ordered, or do you
to waive?

THE WITNESS: Do you want me to read it?

MR. VELAZQUEZ: No. No. No.

THE WITNESS: What is a transcript?

MR. VELAZQUEZ: I'm going to order your

deposition transcript. So when that happens,

let

guys

to

want

the

witness has an ability to review it to make sure

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 9 of 13

10

li

12

13

14

15

16

17

18

19

20

24

22

23

24

25

 

that the testimony accurately reflects what you
testified to, and if it is, you approve it. If
there's any changes that you need to make, you can
make changes as long as it's not significant
alterations or you can waive that. But you need to
let the court reporter know whether you want to
read or waive.

THE WITNESS: I'll read just in case.

MR. VELAZQUEZ: Okay.

(The reading of this deposition was not

waived and concluded at approximately 11:49 a.m.)

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 10 of 13

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

10

CERTIFICATE OF OATH

 

STATE OF FLORIDA }

COUNTY OF ESCAMBIA )}

I, Dana L. Jeffries, RPR, Notary Public, State
of Florida, hereby certify that JASON NOBLES personally
appeared before me on llth day of April, 2019 and was duly
sworn,

Signed this lst day of May, 2019.

 

DANA L. JEFFRIES, RPR
Registered Professional Reporter

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 11 of 13

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

ii

CERTIFICATE OF REPORTER

STATE OF FLORIDA )
COUNTY OF ESCAMBIA  )

I, DANA L. JEFFRIES, Court Reporter, Registered
Professional Reporter, certify that I was authorized to and
did stenographically report the foregoing deposition of
JASON NOBLES; that the witness has requested a review of
the transcript pursuant to Rule 30(e) (2). The transcript,
pages 1 through 9, is a true record and complete record of
my stenographic notes.

I further certify that I am not a relative,
employee, or attorney, or counsel to any of the parties,
nor am I a relative or employee of any of the parties'
attorney, or counsel connected with the action, nor am I
financially interested in the action.

Dated this lst day of May, 2019.

 

DANA L. JEFFRIES, RPR
Registered Professional Reporter

WIERZBICKI COURT REPORTING
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 12 of 13

OCS017CAD040897 Page 1 of 2.

 

 

 

 

 

 

CALL HISTORY RECORD f
CALL LOCATION ne
Number __ Dir Street Name. me ApiLot City a . State ZIP
RATTLESNAKE BLUFF RD CRESTVIEW “ FL © "33896 °~
Gross Street(s) Place/Landmark
STATE ROAD 85 . coe aeas cow bees See a
interstate Bound MileMarker — Exit Entrance Overpass Undemass @Interstate
Highway Miles From Towards
Intersection
Other Location
District Zone
i 4
OCCURRENGE LOCATION
Number Or Street Name Apt/Lot City State zip
RATTLESNAKE BLUFF RD CRESTVIEW FL 32536
Gross Street(s) Place/_andmark
STATE ROAD 8&
interstate Bound MileMarker — Exit Entrance Overpass Underpass @interstate
Highway Miles From Towards
Intersection
Other Location
District Zone
41 4
Complaint Priority Complainant Phone Number Contact an
TRAFFIC STOP (10-60) 41
Primary Unit Backup Unit(s} Dispatcher Disposition Codes
258 ocso 237 DERRICKH () Te-0 (4)
ocso Call Taker 2 mM (5
DERRICKH @ 3
CALL DATES AND TIMES
Received Shipped Dispatched Enroute Onscena Closed

3/13/2017 11:40:56

Sublects
Involvement DRIVER

3/13/2017 11:40:56 3/13/2017 11:40:56 3/13/2017 11:40:56 9/13/2017 11:40:56

Name: SALIS. CHARLES EDWARD

3/13/2017 12:23:20

     

 

Gall Notes

Added By Time Cal# Note

SLEDGED 12:02:28 237 GHECK IF SUBJ IS A VOLUNTEER WITH NORTH OKALOOSA FD

SLEDGED 12:03:08 CONTACT MADE WITH DENNIS MCMASTER, SUBJ IS AVOLUNTEER WITH NORTH OKALOOSA FD

SLEDGED 12:03:21 237 PROVIDED PX FOR DENNIS MCMASTER

SCHWALLD 12:19:54 VEHICLE PASSED BY ME WITH RED AND WHITE LIGHTS ACTIVATED

SCHWALLD 12:20:03 DRIVER PASSED ME ON 8S FERDON NEAR JOHN KING

DERRICKH 12:20:04 237 DRIVER HAS BEEN RELEASED

SCHWALLD 12:20:26 FOLLOWED VEHICLE TO RATTLESNAKE BLUFF RD AND TURNED LIGHTS OFF; PULLING OVER WITHOUT ME
ACTIVATING LIGHTS

SCHWALLD 42:20:39 SUBJECT INDICATED HE IS A VOLUNTEER WITH N OKALOOSA FD AND WAS RESPONDING TO CALL

SCHWALLD 42:21:01 CONTACTED N OKALOOSA FD WHO SAID THEY HAD NOT BEEN TO AGCALL SINCE 2300 ON 03/12/2017

SCHWALLD 42:24:14 DRIVER VERIFIED AS VOLUNTEER WITH N OKALOOSA FD
Case 3:18-cv-00147-MCR-MJF Document 48-3 Filed 05/15/19 Page 13 of 13

SGHWALLD 12:21:34
SCHWALLD 42:21:49
SCHWALLD 42:22:08
SCHWALLO 12:22:28
SCHWALLO 12:22:33
SCHWALLO 12:23:05

Page.2 of 2.
SUBJECT SAID HE GOT AN APP HIT OF AGALL THAT WAS AT 85/RATTLESNAKE BLUFF -

LOOKED AT APP AND IT SAID CALL WAS FROM 03/11/2047 AT 1937 HOURS 7 —

SUBJECT SAID HE WAS CANCELLED OFF TEXT BUT COULD NOT PROVIDE TEXT SAYING TEXTS DISAPPEAR
OFF OF HIS PHONE

CONTACT MADE WITH N OKALOOSA FD CHIEF WHO ASKED HIM TO RESPOND TO-THEIR STATION ASAP-

WRITTEN WARNING ISSUED FOR CARELESS DRIVING

GARLESS DRIVING CONSISTED OF LIGHTS AND SIREN ACTIVATED, IMPROPER PASSING AND FORCING
VEHICLES OFF THE ROAD (LIGHTS) «

 

No ProQA Report Available.
Unit Timers

237 NOBLES, JASON R
ONSCENE SAMA7 14:43:16
ONSCENE SABI7 14:43:15
AVAILABLE SAB47 12:23:20
258 SCHWALL, DOUGLAS G
REPORTING 8/13/17 11:40:56
ONSCENE SA3H7 11:40:56
AVAILABLE 3/197 12:23:20
